UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4965


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EARL GLENN, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:11-cr-00519-CMC-1)


Submitted:   August 13, 2013                 Decided:   October 10, 2013


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
for Appellant.    William N. Nettles, United States Attorney,
Julius N. Richardson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Earl   Glenn,       Jr.,   appeals          the     mandatory      life   sentence

imposed on him in the District of South Carolina pursuant to the

recidivist enhancement of 21 U.S.C. § 841(b)(1)(A).                            Glenn also

asserts that his life sentence is disproportionate under the

Eighth    Amendment,         challenges     the      sufficiency      of    the   evidence

supporting      his        underlying     21       U.S.C.     § 846     conviction,      and

contends that the district court erred in denying his motion to

suppress.      As explained below, we reject each of his contentions

and affirm.

        A federal grand jury in South Carolina indicted Glenn on a

charge of conspiring to distribute a quantity of cocaine and 280

grams or more of cocaine base (“crack” or “crack cocaine”), in

contravention         of     §   846    (“Count       One”),     plus      a   charge    of

possession with intent to distribute more than five grams of

crack, in violation of 21 U.S.C. § 841(a)(1) (“Count Two”).                               At

trial, the prosecution maintained that Glenn was involved in a

South     Carolina         crack   cocaine         distribution       conspiracy        that

continued from 2002 to 2010.               The evidence included two recorded

controlled sales of crack by Glenn, a search resulting in the

seizure of crack and drug paraphernalia from Glenn’s person, the

testimony of four coconspirators who implicated Glenn in the

conspiracy,       his      prior   guilty      pleas      and   convictions       on    four

felony     drug    offenses        occurring         during     the     course    of    the

                                               2
conspiracy, as well as Glenn’s confession to the authorities

relating to both federal charges.            The jury convicted Glenn on

both counts of the indictment.

     The district court thereafter sentenced Glenn to life in

prison on Count One, plus thirty years on Count Two, to be

served concurrently.          On Count One, the court relied on the

recidivist enhancement, which mandates a life sentence for an

offender who possesses with intent to distribute more than 280

grams of crack “after two or more prior convictions for a felony

drug offense have become final.”            See 21 U.S.C. § 841(b)(1)(A).

By its verdict, the jury found that Glenn was responsible for

more than 280 grams of crack in connection with the conspiracy

charge    of     Count   One.        At    sentencing,    the   prosecution

established, with Glenn’s admissions, that he had four prior

convictions for felony drug offenses, two of which were final in

April    2007,   and   the   other   two   convictions   becoming   final   in

November 2007.

     In this appeal, Glenn asserts — for the first time — that

the district court misapplied the recidivist enhancement.              Glenn

contends in particular that the enhancement does not apply to

him because, although the jury found him responsible for more

than 280 grams of crack over the eight-year span of the charged

conspiracy, it failed to specifically find that he had conspired

to traffic in more than 280 grams subsequent to his felony drug

                                       3
convictions        in     November   2007.           Absent   that       precise      finding,

Glenn now maintains, the court’s imposition of a mandatory life

sentence cannot be sustained. 1

       Because       Glenn      failed    to     pursue    this     contention         in   the

district court, we may assess only whether the court committed

plain error by invoking the recidivist enhancement to impose the

life sentence on Count One.                     See United States v. Olano, 507

U.S.       725,     732-36      (1993)     (explaining         that       an     unpreserved

contention         must    be   directed        to   an   “error”     that      is    “plain,”

“clear,”      or     “obvious”;        “affect[s]         substantial          rights”;     and

“seriously         affect[s]       the      fairness,         integrity,         or    public

reputation of judicial proceedings”).                      Applying the plain error

standard, we have recognized that “where we have yet to speak

directly on a legal issue . . . a district court does not commit

plain      error    by     following      the    reasoning     of     another        circuit.”

United States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

       Though we have not yet spoken on the matter, two of our

sister      courts        of    appeals    have      declined       to    accept      Glenn’s

interpretation of the recidivist enhancement.                             For example, in


       1
       Glenn suggests that he should have been sentenced on the
Count One conspiracy under 21 U.S.C. § 841(b)(1)(B), which
provides for a relatively lenient mandatory minimum of ten years
for a defendant who possesses with intent to distribute more
than 28 grams of crack, and who has at least one prior felony
drug conviction.



                                                4
United States v. Walker, the Sixth Circuit confronted the same

contention that Glenn now sponsors and rejected it, explaining:

     There is no question that this reasoning has a certain
     appeal, as a plausible means to avoid what is a
     Draconian sentence. But to follow this route would be
     to ignore the logic of a conspiracy charge. While it
     is true that the conspiracy came into existence before
     the   second   conviction  was  final,   it  is   also
     indisputably true that Walker continued to be involved
     in the conspiracy after both prior convictions were
     final.    Thus, he committed the crime of conspiracy
     throughout the duration of the conspiracy.         And
     therefore, it must be said that Walker committed the
     crime of conspiracy after he had two final felony
     drug-offense convictions.

160 F.3d 1078, 1093 (6th Cir. 1998) (internal quotation marks

omitted).             Because     Walker’s       involvement        in     the    charged

conspiracy exceeded the then-threshold amount of 50 grams of

crack,     the        Sixth     Circuit      affirmed        the    district      court’s

imposition       of    the    life    sentence     mandated        by    the   recidivist

enhancement.          Id.; see also United States v. Williams, 469 F.3d

963, 967 (11th Cir. 2006) (“We agree with the Sixth Circuit that

the mandatory minimum term of life imprisonment is triggered by

[the defendant’s] continued participation in the conspiracy and

not by the amount of [the controlled substance] he conspired to

distribute       and    possess       with   intent     to    distribute       after    his

second prior conviction became final.”).                     Although the decisions

of our sister circuits are not binding precedent for us in the

ordinary    sense,       they    do    foreclose,     in     circumstances       such    as

these, the conclusion that an error was either plain, clear, or

                                             5
obvious.             Accordingly,            we    decline         to    disturb       Glenn’s      life

sentence.

       Glenn raises three additional contentions on appeal: (1)

that     his    life        sentence         on    Count          One    violates       the     Eighth

Amendment;          (2)     that       the    prosecution               presented       insufficient

evidence       to     establish         his       participation            in     the    Count      One

conspiracy; and (3) that the district court erred in denying his

motion to suppress the confession.                                We have carefully reviewed

those assignments of error and conclude, as further explained

below, that they are also without merit.

       First,       as     to    the    Eighth         Amendment         claim,     that      is,    the

contention that Glenn’s life sentence is disproportionate to his

conduct, we have recognized that a life sentence for a serial

drug   offender           does    not    offend            the    Constitution.          See,    e.g.,

United    States          v.     Kratsas,         45       F.3d    63,    68    (4th     Cir.    1995)

(affirming mandatory life sentence under recidivism enhancement

for violation of § 846).                     Second, we are readily satisfied that

there was substantial evidence, when viewed in the light most

favorable to the prosecution, to establish Glenn’s participation

in the charged conspiracy.                        See United States v. Stewart, 256

F.3d 231, 249 (4th Cir. 2001) (“In evaluating the sufficiency of

the evidence, the jury verdict must be upheld if there exists

substantial evidence . . . to support the verdict, viewing the



                                                       6
evidence   in   the   light   most   favorable   to   the   government.”). 2

Finally, affording the factual findings of the district court

the deference they are due, the court did not err in denying

Glenn’s motion to suppress his confession.            See United States v.

Blake, 571 F.3d 331, 338 (4th Cir. 2009) (“When reviewing a

denial of a motion to suppress, we review factual findings for

clear error and legal conclusions de novo.”).

     Pursuant to the foregoing, we are satisfied to affirm the

judgment of the district court.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument of this appeal

would not aid our decisional process.

                                                                   AFFIRMED




     2
       Glenn specifically asserts a lack of sufficient evidence
establishing   his   participation in  the   charged  conspiracy
subsequent to his November 2007 felony drug convictions.
However, the prosecution is not obliged to present evidence of a
conspirator’s active participation throughout the period of a
criminal conspiracy — only that the defendant joined at some
point and did not withdraw. See Smith v. United States, 133 S.
Ct. 714, 717 (2013).



                                      7